Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/24/2022.  Claims 1-27 are currently pending in the office action.  


Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-23 and 26-27, in the reply filed on 2/24/2022 is acknowledged.  
The traversal is on the ground(s) that
MPEP § 803 states that if the search and examination of an entire application can be made without serious burden, the Patent Office must examine it on the merits even though it includes claims to distinct or independent invention.  The Patent Office has not shown it would be a serious burden.  A search for the curable impregnation sealant would likely produce search results on articles impregnated with said composition.
This is not found persuasive because
There is a search burden because the different inventions have acquired a separate status in view of the different classifications in different fields of search such as different classes/subclasses (see paragraph 3 of office action mailed 12/30/2021)
The requirement is still deemed proper and is therefore made FINAL.

Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2022.

Information Disclosure Statement

The information disclosure statement filed 6/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, a copy of the document (Flexseal 5100 product brochure) listed under non-patent literature is not provided.

Claim Objections

Claims 15 and 20 are objected to because of the following informalities:  
Claim 15 recites “further comprising (d) at least one catalyst”.  Since component “(d)” is recited as including “triallylisocyanaurate … combination thereof”.  Applicant is advised to use a different letter for the catalyst component further present in the composition.
Claim 20 recites “phenoxyethyl (meth)acrylate aromatic”, and should read “phenoxyethyl (meth)acrylate” since “phenoxy” is an aromatic moiety and the recitation “aromatic” is redundant.  
Appropriate correction and/or clarification are required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 (line 2) and 19 (line 2) recite “for example” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 (line 3) recites “generally about 1:1 to about 1:6”.  It is not clear how the term “generally” modifies the ratio “about 1:1 to about 1:6”.  Hence, metes and bounds of present claim cannot be ascertained by one of ordinary skill in art prior to the filing of present application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenner (US 4,216,134).
Prior to setting forth the rejection, it is noted that the recitation of "impregnation sealant" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Brenner et al and hence the preamble fails to limit the claim. MPEP § 2111.02.
Brenner discloses anaerobic curing adhesive compositions comprising triallylcyanurate or triallylisocyanurate (abstract).  See example 1, wherein the composition comprises triallylisocyanurate (col. 7, lines 30-33).
Therefore, Brenner anticipates the present claim.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newbirth III et al (US 6,761,775 B1).
Newbirth III et al disclose anaerobic curing impregnation sealant composition (abstract).  See example 1, wherein the composition comprises triallyl isocyanurate (line 30-53).
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al (US 5,041,508) in view of Birkett et al (US 2012/0129994 A1).
Prior to setting forth the rejection, it is noted that the recitation of "impregnation sealant" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Haruna et al in view of Birkett et al, and hence the preamble fails to limit the claim. MPEP § 2111.02.
Haruna et al disclose anaerobic composition comprising a polymerizable monomer having at least one ethylenic double bond (abstract).  See example 1, wherein the composition comprises isobornyl methacrylate (i.e. reads on the (meth)acrylic monofunctional monomer containing a hydrophobic moiety in present claim 26), 2-hydroxyethyl methacrylate (i.e. reads on (meth)acrylic monofunctional monomer containing a hydroxyl group in present claim 26) and urethane acrylate.
Haruna et al differs with respect to the species of urethane methacrylate.
However, Birkett et al teach a cure accelerator for anaerobic curable compositions.  The cure accelerators are constructed as urethane (meth)acrylate resins from diols (abstract).  Conventional cure accelerators have come under regulatory scrutiny.  Alternative components for anaerobic cure inducing compositions are desirable (paragraph 0014).  The reaction product is obtained from reactants comprising compounds represented by structural A, at least one isocyanate functional material and hydroxy functional (meth)acrylate (paragraph 0023).  Hydroxy functional reaction product of compounds of structure A and isocyanate functional materials form urethane linkages which are subsequently reacted with a reactive methacrylate monomer such as hydroxy .


Claims 1-9, 12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al (US 5,041,508) in view of Birkett et al (US 2012/0129994 A1) and Brenner (US 4,216,134).
Prior to setting forth the rejection, it is noted that the recitation of "impregnation sealant" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Haruna et al in view of Birkett et al and Brenner, and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 1, Haruna et al disclose anaerobic composition comprising a polymerizable monomer having at least one ethylenic double bond (abstract).  See example 1, wherein the composition comprises isobornyl methacrylate (i.e. reads on the (meth)acrylic monofunctional monomer containing a hydrophobic moiety in present claim 
Haruna et al differs with respect to the species of polyester urethane methacrylate; and silent with respect to component “d”.
However, regarding species of polyester urethane methacrylate, Birkett et al teach a cure accelerator for anaerobic curable compositions.  The cure accelerators are constructed as urethane (meth)acrylate resins from diols (abstract).  Conventional cure accelerators have come under regulatory scrutiny.  Alternative components for anaerobic cure inducing compositions are desirable (paragraph 0014).  The reaction product is obtained from reactants comprising compounds represented by structural A, at least one isocyanate functional material and hydroxy functional (meth)acrylate (paragraph 0023).  Hydroxy functional reaction product of compounds of structure A and isocyanate functional materials form urethane linkages which are subsequently reacted with a reactive methacrylate monomer such as hydroxy functional (meth)acrylate (paragraph 0060).  The reactants can further comprise at least one polyol.  Suitable polyols are capable of forming a covalent bond with a reactive group such as isocyanate functional group and examples include polyester polyols (paragraphs 0069-0070).  The reaction products can have a number average molecular weight of about 500 to about 10,000 g/mole (paragraph 0098).  It is noted that polydispersity = weight average molecular weight / number average molecular weight and is generally ≥ 1.0 (i.e. number average molecular weight of about 500 to about 10,000 g/mole in Birkett et al overlaps with the weight average molecular weight of polyester urethane methacrylate in present claim 1).  Therefore, in light of the teachings in Birkett et al, it would have been obvious to one skilled in art prior to the filing of present application to include the cure accelerators, of Birkett et al, in the anaerobic composition, of Haruna et al, for 
Regarding component “d”, Brenner teaches anaerobic curing adhesive compositions displaying high strength and resistance to water, heat and radiation and are produced using triallylcyanurate or triallylisocyanurate (abstract).  Therefore, in light of the teachings in Brenner in the same field of endeavor, it would have been obvious to one skilled in art prior to the filing of present application, to include triallylcyanurate or triallylisocyanurate, in the anaerobic curable composition, of Haruna et al in view of Birkett et al, for above mentioned advantages.
Regarding claims 2 and 3, see example 1, of Haruna et al, wherein the anaerobic composition comprises isobornyl methacrylate (i.e. reads on group containing C6-C12 alkyl in present claim 2 and isobornyl methacrylate on present claim 3).
Regarding claims 4 and 5, see example 1, of Haruna et al, wherein the anaerobic composition comprises 2-hydroxyethyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 4 and HEMA in present claim 5).
Regarding claim 6, see 17c above.
Regarding claims 7-8, Brenner teaches anaerobic curing composition comprising triallylcyanurate or triallylisocyanurate (abstract).
Regarding claim 9, Brenner teaches that compositions comprising basic monomers TAC (i.e. triallyl cyanurate), TAIC (i.e. triallyl isocyanurate) or mixtures thereof in amounts as little as 10% give remarkable increases in strength compared to conventional anaerobic adhesives (col. 6, lines 28-32).
Regarding claims 12, Birkett et al teach that term “polyol” includes oligomers or polymers containing at least two hydroxy groups (i.e. diols) and examples of polyols 
Regarding claim 14, see example 1, of Haruna et al, wherein the composition comprises 20 parts by weight of 2-hydroxy-1-phenoxyethyl acrylate, 20 parts by weight of 2-hydroxyethyl methacrylate (i.e. total of 40 parts by weight of (meth)acrylate monomers containing hydroxyl group), 20 parts by weight of isobornyl methacrylate (i.e. 20 parts by weight of (meth)acrylate monomer containing a hydrophobic moiety) for a total of 80 parts by weight of (meth)acrylate monomers containing hydroxyl group and (meth)acrylate monomer containing a hydrophobic moiety, and 20 parts by weight of urethane methacrylate (i.e. reads on the ratio in present claim 14).
Regarding claim 15, see example 1, of Haruna et al, wherein the composition comprises cumene hydroperoxide (i.e. reads on catalyst capable of initiating free-radical cure of the composition in present claim 15).
Regarding claim 16, examples of monomers in Haruna et al include polyvalent esters such as ethylene glycol diacrylate (col. 2, lines 11-15).
Regarding claim 18, in addition to 17a to 17d above, case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04.
Regarding claims 19 and 20, see example 1, of Haruna et al, wherein the anaerobic composition comprises isobornyl methacrylate (i.e. reads on group containing C6-C-12 alkyl in present claim 19 and isobornyl methacrylate on present claim 20).
Regarding claims 21-22, see example 1, of Haruna et al, wherein the anaerobic composition comprises 2-hydroxyethyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 21 and HEMA in present claim 22).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al (US 5,041,508) in view of Birkett et al (US 2012/0129994 A1), Brenner (US 4,216,134), and Malofsky et al (US 2008/0251195 A1).
The discussion with respect to Haruna et al, Birkett et al and Brenner in paragraph 17 above is incorporated here by reference.
Haruna et al, Birkett et al and Brenner are silent with respect to viscosity of composition.
However, Malofsky et al teach anaerobically curable adhesive compositions (abstract) comprising acrylic ester monomers such as cyclohexyl (meth)acrylate and hydroxyethyl (meth)acrylate (paragraph 0022).  The adhesive spreads naturally due to low viscosity or can be spread manually or automated to form a thin liquid film.  It is preferred that the liquid adhesive be in a thin film to ensure maximum activation (paragraph 0050).  Therefore, in light of the teachings in Malofsky et al, it would have been obvious to one skilled in art prior to the filing of present application to adjust the viscosity of the composition, of Haruna et al in view of Berkitt et and Brenner, to a low value (such as less than 50 mPa.s), for above mentioned advantages.

Claims 10-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al (US 5,041,508) in view of Birkett et al (US 2012/0129994 A1), Brenner (US 4,216,134), and Fisk et al (US 2009/0045008).
The discussion with respect to Haruna et al, Birkett et al and Brenner in paragraph 17 above is incorporated here by reference.
Haruna et al, Birkett et al and Brenner are silent with respect to glass transition temperature of polyester urethane methacrylate resin.
0C and aids in improving the damping performance of sound damping material (paragraph 0017).  The composition can include other components for anaerobic activated curing (paragraph 0020).   Therefore, in light of the teachings in Fisk et al, it would have been obvious to one skilled in art prior to the filing of present application, to use polyester-based urethane diacrylate oligomer having a glass transition temperature of lower than -200C (such as -310C), for above mentioned advantages.

Claims 1-8, 12-13, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 6,172,134 B1) in view of Birkett et al (US 2012/0129994 A1) and Brenner (US 4,216,134).
Prior to setting forth the rejection, it is noted that the recitation of "impregnation sealant" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Cooke al in view of Birkett et al and Brenner, and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 1, Cooke teaches an anaerobically curable composition (abstract).  See example 2, wherein the composition comprises lauryl methacrylate (i.e. reads on the (meth)acrylic monofunctional monomer containing a hydrophobic moiety in 
Cooke is silent with respect to polyester urethane methacrylate, and the component “d”.
However, regarding polyester urethane methacrylate, Birkett et al teach a cure accelerator for anaerobic curable compositions.  The cure accelerators are constructed as urethane (meth)acrylate resins from diols (abstract).  Conventional cure accelerators have come under regulatory scrutiny.  Alternative components for anaerobic cure inducing compositions are desirable (paragraph 0014).  The reaction product is obtained from reactants comprising compounds represented by structural A, at least one isocyanate functional material and hydroxy functional (meth)acrylate (paragraph 0023).  Hydroxy functional reaction product of compounds of structure A and isocyanate functional materials form urethane linkages which are subsequently reacted with a reactive methacrylate monomer such as hydroxy functional (meth)acrylate (paragraph 0060).  The reactants can further comprise at least one polyol.  Suitable polyols are capable of forming a covalent bond with a reactive group such as isocyanate functional group and examples include polyester polyols (paragraphs 0069-0070).  The reaction products can have a number average molecular weight of about 500 to about 10,000 g/mole (paragraph 0098).  It is noted that polydispersity = weight average molecular weight / number average molecular weight and is generally ≥ 1.0 (i.e. number average molecular weight of about 500 to about 10,000 g/mole in Birkett et al overlaps with the weight average molecular weight of polyester urethane methacrylate in present claim 1).  Therefore, in light of the teachings in Birkett et al, it would have been obvious to one skilled in art prior to the filing of present application to include the cure accelerators, of Birkett et al, in the anaerobic composition, of Cooke, for accelerating curing of the anaerobic composition, of Cooke, absent evidence to the contrary.
Regarding component “d”, Brenner teaches anaerobic curing adhesive compositions displaying high strength and resistance to water, heat and radiation and are produced using triallylcyanurate or triallylisocyanurate (abstract).  Therefore, in light of the teachings in Brenner in the same field of endeavor, it would have been obvious to one skilled in art prior to the filing of present application, to include triallylcyanurate or triallylisocyanurate, in the anaerobic curable composition, of Cooke in view of Birkett et al, for above mentioned advantages
Regarding claims 2 and 3, see example 2, of Cooke, wherein the composition comprises lauryl methacrylate (i.e. reads on group containing C6-C12 alkyl in present claim 2 and lauryl methacrylate on present claim 3).
Regarding claims 4 and 5, see example 2, of Cooke, wherein the composition comprises hydroxypropyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 4 and HPMA in present claim 5).
Regarding claim 6, see 20c above.
Regarding claims 7-8, Brenner teaches anaerobic curing composition comprising triallylcyanurate or triallylisocyanurate (abstract).
Regarding claim 9, Brenner teaches that compositions comprising basic monomers TAC (i.e. triallyl cyanurate), TAIC (i.e. triallyl isocyanurate) or mixtures thereof in amounts as little as 10% give remarkable increases in strength compared to conventional anaerobic adhesives (col. 6, lines 28-32).
Regarding claims 12, Birkett et al teach that term “polyol” includes oligomers or polymers containing at least two hydroxy groups (i.e. diols) and examples of polyols includes polyester polyol (paragraphs 0069-0070).  Examples of isocyanates include toluene diisocyanate (paragraph 0056).
Regarding claim 13, Cooke teaches that base preparation preferably contains a hydrocarbyl methacrylate and a hydroxy functional methacrylate. The hydrocarbyl methacrylates have the general formula: 
    PNG
    media_image1.png
    46
    121
    media_image1.png
    Greyscale
wherein R = lauryl.  A suitable hydroxy functional methacrylate include hydroxypropyl methacrylate.  The hydrocarbyl: hydroxy functional methacrylate weight ratio is about 1:1 (col. 3, lines 7-40).
Regarding claim 15, see example 1, of Cooke, wherein the composition comprises cumene hydroperoxide (i.e. reads on catalyst capable of initiating free-radical cure of the composition in present claim 15).
Regarding claim 18, in addition to 20a to 20d above, case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04.
Regarding claims 19 and 20, see example 2, of Cooke, wherein the anaerobic composition comprises lauryl methacrylate (i.e. reads on group containing C6-C-12 alkyl in present claim 19 and lauryl methacrylate on present claim 20).
Regarding claims 21-22, see example 2, of Cooke, wherein the anaerobic composition comprises hydroxypropyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 21 and HPMA in present claim 22).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764